Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
 

DETAILED ACTION
This Office action is made in response to Amendment, filed 10 February 2021 (“Reply”).  Applicant has amended Claims 1 and 11.  As amended, Claims 1 – 20 are presented for examination.
In Office action of 10 November 2020 (“Office Action”):
Claim(s) 1 – 2, 6, 9 – 12, 16 and 19 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis, US Patent 7,370,343 B1 (hereinafter Ellis).
Claims 3 – 4, 8, 13 – 14 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Grouf et al., US Pub. 2015/0237389 A1 (hereinafter Grouf).
Claims 5 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Medina et al., US Pub. 2017/0118064 A1 (hereinafter Medina).
Claims 7 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Plastina et al., US Pub. 2005/0015713 A1 (hereinafter Plastina).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Response to Arguments - Drawings
Applicant has previously amended the drawings and specification to overcome the informalities associated with the drawings.  Therefore, the objection to the drawings is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 17 do not further limit the subject matter of independent Claims 1 and 11 because the limitations Claims 7 and 17 are recited in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 6 - 7, 9 – 12, 16 - 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, US Patent 7,370,343 B1 (hereinafter Ellis) in view of Ruiz-Velasco et al., US Pub. 2008/0168066 A1 (hereinafter Ruiz-Velasco).

In regards to Claim 1, Ellis discloses a method for displaying a guide for media content available on a user device (Ellis: Title, Electronic Program Guide with Blackout Features), the method comprising: 
retrieving media content guide data for a plurality of channels, wherein the media content guide data indicates, for each of the plurality of channels, media content items that will be distributed by each respective channel during a plurality of timeslots (Ellis: col. 5 ll. 27 – 31, Program guide data may include titles, channels and times of scheduled programs, descriptions of scheduled programs, pay-per-view program data, on-demand media data and other application data; Fig. 10 and col. 15 ll. 62 – 65, Program listings for a specific time period may be displayed); 
identifying, from among the media content items that will be distributed by the plurality of channels, a first media content item that has a respective timeslot of the plurality of timeslots and that is not available for retrieval from a content source in advance of the respective timeslot (Ellis: col. 5 ll. 27 – 31, Program guide data may include, for example, titles, channels, times and descriptions of scheduled programs; Fig. 10 col. 15 ll. 62 – 65, Program guide listings display program listings for a specific time period 1002.  For example, at 10:30pm, channel 98 E! will display “I Love Lucy” and channel 99 MTV will display “MTV After Hours”.  None of the media listings illustrated in Fig. 10 will be available in advance of the respective timeslot, i.e. before 10:30pm, because traditional broadcast programming is available at a scheduled time; Figs. 10 and 13 and col. 16 ll. 19 – 38, the Yankees Game listing which has a timeslot of 10:30P on Sat may be identified as a venue protection blackout.  This media content is not available for retrieval in advance of the timeslot as it is a live sporting event);
in response to identifying the first media content item, identifying a second media content item that is related to the first media content item and is available for retrieval from the content source (Ellis: col. 2 ll. 41 – 54, Blackout information may include a reference to replacement media; Fig. 24 and col. 20 ll. 58 – 65, Program guide may automatically replace “Talkback Live” 2304 with replacement media, “Good Morning Talk” 2402 which is showing at the same time period 2404 and may have similar program attributes, e.g. genre, actors, etc.,; Figs. 10 and 13 and col. 16 ll. 19 – 38, the Yankees Game listing may be replaced on ESPN2 with “Boxing” because it may have similar characteristics or the venue that refused to televise the Yankees Game may have provided the Boxing as replacement media); 
retrieving, from the content source, the second media content item (Ellis: col. 16 ll. 14 – 18, Program guide may automatically tune to the local affiliate channel showing the blacked-out program in response to user selection of program 1204, for example, the user pressing a remote control “OK” key from remote control); and 
generating for display a media content guide interface for the plurality of channels, wherein an identifier of the second media content item which has been retrieved from the content source is displayed in a timeslot for the first media content item (Ellis: Fig. 24 and col. 20 line 58 through col. 21 line 11, Program guide may be updated to show “Good Morning Talk” 2402 which is showing during the same time period 2404 to replace “Talkback Live” 2304 which is unavailable due to blackout; col. 16 ll. 14 – 18, Program guide may automatically tune to the local affiliate channel showing the blacked-out program in response to user selection of program 1204, for example, the user pressing a remote control “OK” key from remote control;  Figs. 10 and 13 and col. 16 ll. 19 – 38, the program guide may automatically replace the “Yankees Game” program with “Boxing” as replacement media).
But Ellis fails to explicitly disclose generating for display a media content guide interface for the plurality of channels at a time when the user device is not connected to the content source (emphasis added to distinguish elements not explicitly taught by Ellis).
Ruiz-Velasco from a similar endeavor teaches generating for display a media content guide interface for the plurality of channels at a time when the user device is not connected to the content source (Ruiz-Velasco: Figs. 1 and 3 and [0063], When there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111 [at a time when the user device is not connected to the content source], then the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user interface [generate for display a media content guide interface for the plurality of channels]; Fig. 2 and [0031] – [0032], Media content 230 can be provided in the content delivery subsystem 111 as part of the data store 220 [content source] via a network 125;  Fig. 1 and [0026], output device 112 [user device] may include one or more devices configured to present the content for experiencing by a user; Abstract, When online resource data is inaccessible via the network, a program guide is generated using offline resource data).
Because of limitations to conventional STBs including minimal memory and processing capacity, the capabilities of conventional program guide applications are generally limited which is a problem as users rely on the program guide application to assist with navigating the variety of media content choices, (Ruiz-Valesco: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis in view of Ruiz-Valesco to provide rich, high-quality user interfaces even when memory and processing resources are limited, (Ruiz-Valesco: [0016]).  An “offline mode” version of the program guide user interface is available when a network connection is lost, (Ruiz-Valesco: [0016] and [0019]).
	


Regarding Claim 2, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1, further comprising: 
retrieving, from the content source, a third media content item of the media content items
that will be distributed by the plurality of channels, wherein generating for display the media content guide interface for the plurality of channels further comprises generating for display an identifier of the third media content item in a timeslot for the third media content item (Ellis: Figs. 10 and 13 and col. 16 ll. 19 – 25, Replacement media “Boxing” 1302 may replace “Yankees Game” 1008).


Regarding Claim 6, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1, wherein identifying a second media content item comprises: 
retrieving, from a user profile of a user, a media content preference of the user (Ellis: col. 16 ll. 26 – 29, User viewing history may indicate a user interest in sporting events; col. 17 ll. 3 – 6, User viewing history may indicate a user interest in home improvement programming); 
identifying a plurality of media content items that are related to the first media content item and are available for retrieval from the content source (Ellis: Fig. 14 and col. 16 line 54 – through col. 17 line 3, Display screen 1400 shows replacement media available to the user including “American Politics” 1412 which has similar program characteristics as blacked-out program 1410 and “the Basics of Tiling” 1414 which may have similar program characteristics as a user viewing history;  Fig. 24 and col. 20 ll. 58 – 66, Program guide may automatically replace program “talkback Live” 2304 with “Good Morning Talk” 2402 because it may have similar program attributes, such as, genre, actors, etc.); and 
selecting, from the plurality of media content items, a media content item matching the media content preference of the user (Ellis: Fig. 13 and col. 16 ll. 19 – 25, “Boxing” 1302 replaces “Yankees Game” as a user viewing history indicates a user interest in sporting events).


Regarding Claim 7, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1, wherein generating for display the media content guide interface for the plurality of channels comprises generating for display the media content guide interface at a time when the user device is not connected to the content source (Ruiz-Velasco: Figs. 1 and 3 and [0063], When there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111 [at a time when the user device is not connected to the content source], then the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user interface [generate for display a media content guide interface for the plurality of channels]; Fig. 2 and [0031] – [0032], Media content 230 can be provided in the content delivery subsystem 111 as part of the data store 220 [content source] via a network 125;  Fig. 1 and [0026], output device 112 [user device] may include one or more devices configured to present the content for experiencing by a user; Abstract, When online resource data is inaccessible via the network, a program guide is generated using offline resource data).  This claim is rejected on the same grounds as Claim 1.
	

Regarding Claim 9, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1, wherein generating for display the media content guide interface for the plurality of channels comprises generating for display an identifier of the first media content item together with the identifier for the second media content item in the timeslot for the first media content item (Ellis: Figs. 26 and 27 and col. 21 ll. 22 – 47, Program guide may display indicator 2602 to indicate that program Psycho 2604 has been blacked out.  When user selects program 2604, the interactive program guide may display a list of optional replacement programs including “MAD TV” 2702, “Psycho 2” 2704 and “Thriller” 2706).
	
Regarding Claim 10, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 9, further comprising generating for display an indication that the second media content item is provided in place of the first media content item (Ellis: Figs. 10 and 12 and col. 16 ll. 10 – 18, Program Guide may include indicator 1202 in the guide listing for program “Press Conference” 1204 to indicate that an affiliate protection blackout of program 1004 has occurred).

In regards to Claim 11, Ellis discloses a system for displaying a guide for media content available on a user (Ellis: Title, Electronic Program Guide with Blackout Features), the system comprising: 
control circuitry (Ellis: Fig. 9 and col. 12 ll. 47 – 56, control circuitry 902) configured to:
retrieve media content guide data for a plurality of channels, wherein the media content guide data indicates, for each of the plurality of channels, media content items that will be distributed by each respective channel during a plurality of timeslots (Ellis: col. 5 ll. 27 – 31, Program guide data may include titles, channels and times of scheduled programs, descriptions of scheduled programs, pay-per-view program data, on-demand media data and other application data; Fig. 10 and col. 15 ll. 62 – 65, Program listings for a specific time period may be displayed); 
identify, from among the media content items that will be distributed by the plurality of channels, a first media content item that has a respective timeslot of the plurality of timeslots and that is not available for retrieval from a content source in advance of the respective timeslot (Ellis: col. 5 ll. 27 – 31, Program guide data may include, for example, titles, channels, times and descriptions of scheduled programs; Fig. 10 col. 15 ll. 62 – 65, Program guide listings display program listings for a specific time period 1002.  For example, at 10:30pm, channel 98 E! will display “I Love Lucy” and channel 99 MTV will display “MTV After Hours”.  None of the media listings illustrated in Fig. 10 will be available in advance of the respective timeslot, i.e. before 10:30pm, because traditional broadcast programming is available at a scheduled time; Figs. 10 and 13 and col. 16 ll. 19 – 38, the Yankees Game listing which has a timeslot of 10:30P on Sat may be identified as a venue protection blackout.  This media content is not available for retrieval in advance of the timeslot as it is a live sporting event);
in response to identifying the first media content item, identify a second media content item that is related to the first media content item and is available for retrieval from the content source (Ellis: col. 2 ll. 41 – 54, Blackout information may include a reference to replacement media; Fig. 24 and col. 20 ll. 58 – 65, Program guide may automatically replace “Talkback Live” 2304 with replacement media, “Good Morning Talk” 2402 which is showing at the same time period 2404 and may have similar program attributes, e.g. genre, actors, etc.; Figs. 10 and 13 and col. 16 ll. 19 – 38, the Yankees Game listing may be replaced on ESPN2 with “Boxing” because it may have similar characteristics or the venue that refused to televise the Yankees Game may have provided the Boxing as replacement media); 
retrieve, from the content source, the second media content item (Ellis: col. 16 ll. 14 – 18, Program guide may automatically tune to the local affiliate channel showing the blacked-out program in response to user selection of program 1204, for example, the user pressing a remote control “OK” key from remote control); and 
generate for display a media content guide interface for the plurality of channels, wherein an identifier of the second media content item which has been retrieved from the content source is displayed in a timeslot for the first media content item (Ellis: Fig. 24 and col. 20 line 58 through col. 21 line 11, Program guide may be updated to show “Good Morning Talk” 2402 which is showing during the same time period 2404 to replace “Talkback Live” 2304 which is unavailable due to blackout col. 16 ll. 14 – 18, Program guide may automatically tune to the local affiliate channel showing the blacked-out program in response to user selection of program 1204, for example, the user pressing a remote control “OK” key from remote control;  Figs. 10 and 13 and col. 16 ll. 19 – 38, the program guide may automatically replace the “Yankees Game” program with “Boxing” as replacement media).
But Ellis fails to explicitly disclose generating for display a media content guide interface for the plurality of channels at a time when the user device is not connected to the content source (emphasis added to distinguish elements not explicitly taught by Ellis).
Ruiz-Velasco from a similar endeavor teaches generating for display a media content guide interface for the plurality of channels at a time when the user device is not connected to the content source (Ruiz-Velasco: Figs. 1 and 3 and [0063], When there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111 [at a time when the user device is not connected to the content source], then the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user interface [generate for display a media content guide interface for the plurality of channels]; Fig. 2 and [0031] – [0032], Media content 230 can be provided in the content delivery subsystem 111 as part of the data store 220 [content source] via a network 125;  Fig. 1 and [0026], output device 112 [user device] may include one or more devices configured to present the content for experiencing by a user; Abstract, When online resource data is inaccessible via the network, a program guide is generated using offline resource data).
Because of limitations to conventional STBs including minimal memory and processing capacity, the capabilities of conventional program guide applications are generally limited which is a problem as users rely on the program guide application to assist with navigating the variety of media content choices, (Ruiz-Valesco: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis in view of Ruiz-Valesco to provide rich, high-quality user interfaces even when memory and processing resources are limited, (Ruiz-Valesco: [0016]).  An “offline mode” version of the program guide user interface is available when a network connection is lost, (Ruiz-Valesco: [0016] and [0019]).

Regarding Claim 12, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11, wherein the control circuitry is further configured to: 
retrieve, from the content source, a third media content item of the media content items that will be distributed by the plurality of channels, wherein the control circuitry is configured to generate for display the media content guide interface for the plurality of channels further by generating for display an identifier of the third media content item in a timeslot for the third media content item (Ellis: Figs. 10 and 13 and col. 16 ll. 19 – 25, Replacement media “Boxing” 1302 may replace “Yankees Game” 1008).


Regarding Claim 16, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11, wherein the control circuitry is configured to identify a second media content item by: 
retrieving, from a user profile of a user, a media content preference of the user (Ellis: col. 16 ll. 26 – 29, User viewing history may indicate a user interest in sporting events; col. 17 ll. 3 – 6, User viewing history may indicate a user interest in home improvement programming); 
identifying a plurality of media content items that are related to the first media content item and are available for retrieval from the content source (Ellis: Fig. 14 and col. 16 line 54 – through col. 17 line 3, Display screen 1400 shows replacement media available to the user including “American Politics” 1412 which has similar program characteristics as blacked-out program 1410 and “the Basics of Tiling” 1414 which may have similar program characteristics as a user viewing history;  Fig. 24 and col. 20 ll. 58 – 66, Program guide may automatically replace program “talkback Live” 2304 with “Good Morning Talk” 2402 because it may have similar program attributes, such as, genre, actors, etc.); and 
selecting, from the plurality of media content items, a media content item matching the media content preference of the user (Ellis: Fig. 13 and col. 16 ll. 19 – 25, “Boxing” 1302 replaces “Yankees Game” as a user viewing history indicates a user interest in sporting events).


Regarding Claim 17, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11, wherein the control circuitry is configured to generate for display the media content guide interface for the plurality of channels by generating for display the media content guide interface at a time when the user device is not connected to the content source (Ruiz-Velasco: Figs. 1 and 3 and [0063], When there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111 [at a time when the user device is not connected to the content source], then the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user interface [generate for display a media content guide interface for the plurality of channels]; Fig. 2 and [0031] – [0032], Media content 230 can be provided in the content delivery subsystem 111 as part of the data store 220 [content source] via a network 125;  Fig. 1 and [0026], output device 112 [user device] may include one or more devices configured to present the content for experiencing by a user; Abstract, When online resource data is inaccessible via the network, a program guide is generated using offline resource data).  This claim is rejected on the same grounds as Claim 11.



Regarding Claim 19, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11, wherein the control circuitry is configured to generate for display the media content guide interface for the plurality of channels by generating for display an identifier of the first media content item together with the identifier for the second media content item in the timeslot for the first media content item (Ellis: Figs. 26 and 27 and col. 21 ll. 22 – 47, Program guide may display indicator 2602 to indicate that program Psycho 2604 has been blacked out.  When user selects program 2604, the interactive program guide may display a list of optional replacement programs including “MAD TV” 2702, “Psycho 2” 2704 and “Thriller” 2706).

Regarding Claim 20, the combined teaching of Ellis and Ruiz-Valesco the system of claim 19, wherein the control circuitry is further configured to generate for display an indication that the second media content item is provided in place of the first media content item (Ellis: Figs. 10 and 12 and col. 16 ll. 10 – 18, Program Guide may include indicator 1202 in the guide listing for program “Press Conference” 1204 to indicate that an affiliate protection blackout of program 1004 has occurred).


Claims 3 – 4, 8, 13 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Ruiz-Valesco as applied to claims 1 and 11 above, and further in view of Grouf et al., US Pub. 2015/0237389 A1 (hereinafter Grouf).

Regarding Claim 3, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1.  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose, wherein retrieving the media content guide data for the plurality of channels comprises: identifying a subset of the plurality of channels preferred by a user; and retrieving media content guide data for the plurality of channels in the subset.
Grouf from a similar endeavor teaches, wherein retrieving the media content guide data for the plurality of channels (Grouf: Fig. 9, [0058] and [0177], dynamically generating a customized program guide) comprises: 
identifying a subset of the plurality of channels preferred by a user (Grouf: Fig. 9, [0058] and [0177], Preferences from user account may be accessed which identifies genres, programs, subject matter, content and/or channel likes and/or dislikes, user specification of channels to be blocked, etc.); and 
retrieving media content guide data for the plurality of channels in the subset (Grouf: Fig. 9 and [0179], personalized, dynamically generated program guide is generates based at least in part on the explicitly provided user preference and/or the inferred user preferences.)
It is difficult for users to locate videos of interest using convention techniques, (Grouf: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Grouf to synchronize content with a program guide by determining if listed programs are available for access and if not, providing replacement content, (Grouf: [0007]).  Also, program guide information may be automatically generated and customized for a given user, (Grouf: [0058]).
	

Regarding Claim 4, the combined teaching of Ellis, Ruiz-Valesco and Grouf discloses the method of claim 3, wherein identifying the subset of the plurality of channels preferred by the user comprises: 
identifying a first group of channels that allow retrieval of the media content distributed by the channels (Grouf: [0055], System may periodically sources to ensure that the selected videos are still available to be streamed to the user); 
retrieving, from a user profile of the user, a viewing history indicating a second group of channels that are viewed regularly by the user (Grouf: [0057] and [0177], User account information indicates channel likes and/or dislikes; [0058] and [0178], Inferred user preference may be determined by accessing user viewing behavior and viewing history); and 
identifying a third group of channels that are included in both the first group of channels and the second group of channels (Ellis: Fig. 13 and col. 16 ll. 19 – 29, Program guide lists “Boxing” 1302 in the program listing as “Boxing” replaced “Yankees Game” because they have similar program characteristics and a user viewing history my indicate a user interest in sporting events; Fig. 14 and col. 17 ll. 3 – 6, A user viewing history may indicate a user interest in home improvement programming, and replacement media 1414 may be another home improvement program), 
wherein the subset of the plurality of channels preferred by the user comprises the third
group of channels (Ellis: Fig. 13 and col. 16 ll. 19 – 29, Program guide lists “Boxing” 1302.  “Boxing” is both liked by the user as indicated by the viewing history and available, i.e. not blocked out).  This claim is rejected on the same grounds as Claim 3.

Regarding Claim 8, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1, further comprising: 
retrieving, from a user profile of a user, a media content preference of the user (Ellis: col. 16 ll. 26 – 29, User viewing history may indicate a user interest in sporting events; col. 17 ll. 3 – 6, User viewing history may indicate a user interest in home improvement programming); and 
retrieving, from the content source, a plurality of media content items matching the media content preference (Ellis: Fig. 14 and col. 16 line 54 – through col. 17 line 3, Display screen 1400 shows replacement media available to the user including “the Basics of Tiling” 1414 which may have similar program characteristics as a user viewing history; Fig. 13 and col. 16 ll. 19 – 25, “Boxing” 1302 replaces “Yankees Game” as a user viewing history indicates a user interest in sporting events).  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose wherein generating for display the media content guide interface further comprises: generating for display a personalized channel with a channel identifier matching the media content reference, and generating for display identifiers, of the plurality of media content items, in timeslots of the personalized channel.
Grouf from a similar endeavor teaches wherein generating for display the media content guide interface further comprises: 
generating for display a personalized channel with a channel identifier matching the media content preference (Grouf: [0113]: An operator may specify a theme for a channel and assign one or more tags to a channel, where the tags correspond to the channel theme), and 
generating for display identifiers, of the plurality of media content items, in timeslots of the personalized channel (Grouf: [0013], Operator may specify time lengths for program, and the day and/or time the corresponding program is to be shown.  For example, the operator may specify a program starting at 6:00pm which is 30 minutes long which is about cat tricks).
It is difficult for users to locate videos of interest using convention techniques, (Grouf: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Grouf to synchronize content with a program guide by determining if listed programs are available for access and if not, providing replacement content, (Grouf: [0007]).  Also, program guide information may be automatically generated and customized for a given user, (Grouf: [0058]).

Regarding Claim 13, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11.  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose, wherein the control circuitry is configured to retrieve the media content guide data for the plurality of channels by: identifying a subset of the plurality of channels preferred by a user; and retrieving media content guide data for the plurality of channels in the subset.
	Grouf from a similar endeavor teaches, wherein the control circuitry is configured to retrieve the media content guide data for the plurality of channels (Grouf: Fig. 9, [0058] and [0177], dynamically generating a customized program guide) by: 
identifying a subset of the plurality of channels preferred by a user (Grouf: Fig. 9, [0058] and [0177], Preferences from user account may be accessed which identifies genres, programs, subject matter, content and/or channel likes and/or dislikes, user specification of channels to be blocked, etc.); and 
retrieving media content guide data for the plurality of channels in the subset (Grouf: Fig. 9 and [0179], personalized, dynamically generated program guide is generates based at least in part on the explicitly provided user preference and/or the inferred user preferences.)
It is difficult for users to locate videos of interest using convention techniques, (Grouf: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Grouf to synchronize content with a program guide by determining if listed programs are available for access and if not, providing replacement content, (Grouf: [0007]).  Also, program guide information may be automatically generated and customized for a given user, (Grouf: [0058]).


Regarding Claim 14, the combined teaching of Ellis, Ruiz-Valesco and Grouf discloses the system of claim 13, wherein the control circuitry is configured to identify the subset of the plurality of channels preferred by the user by: 
identifying a first group of channels that allow retrieval of the media content distributed by the channels (Grouf: [0055], System may periodically sources to ensure that the selected videos are still available to be streamed to the user); 
retrieving, from a user profile of the user, a viewing history indicating a second group of channels that are viewed regularly by the user (Grouf: [0057] and [0177], User account information indicates channel likes and/or dislikes; [0058] and [0178], Inferred user preference may be determined by accessing user viewing behavior and viewing history); and 
identifying a third group of channels that are included in both the first group of channels and the second group of channels (Ellis: Fig. 13 and col. 16 ll. 19 – 29, Program guide lists “Boxing” 1302 in the program listing as “Boxing” replaced “Yankees Game” because they have similar program characteristics and a user viewing history my indicate a user interest in sporting events; Fig. 14 and col. 17 ll. 3 – 6, A user viewing history may indicate a user interest in home improvement programming, and replacement media 1414 may be another home improvement program), 
wherein the subset of the plurality of channels preferred by the user comprises the third group of channels (Ellis: Fig. 13 and col. 16 ll. 19 – 29, Program guide lists “Boxing” 1302.  “Boxing” is both liked by the user as indicated by the viewing history and available, i.e. not blocked out).  This claim is rejected on the same grounds as Claim 13.

Regarding Claim 18, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11, wherein the control circuitry is further configured to: 
retrieve, from a user profile of a user, a media content preference of the user (Ellis: col. 16 ll. 26 – 29, User viewing history may indicate a user interest in sporting events; col. 17 ll. 3 – 6, User viewing history may indicate a user interest in home improvement programming); and 
retrieve, from the content source, a plurality of media content items matching the media
content preference (Ellis: Fig. 14 and col. 16 line 54 – through col. 17 line 3, Display screen 1400 shows replacement media available to the user including “the Basics of Tiling” 1414 which may have similar program characteristics as a user viewing history; Fig. 13 and col. 16 ll. 19 – 25, “Boxing” 1302 replaces “Yankees Game” as a user viewing history indicates a user interest in sporting events).  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose, wherein the control circuitry is configured to generate for display the media content guide interface further by: generating for display a personalized channel with a channel identifier matching the media content preference, and generating for display identifiers, of the plurality of media content items, in timeslots of the personalized channel.
	Grouf from a similar endeavor teaches wherein the control circuitry is configured to generate for display the media content guide interface further by: 
generating for display a personalized channel with a channel identifier matching the media content preference (Grouf: [0113]: An operator may specify a theme for a channel and assign one or more tags to a channel, where the tags correspond to the channel theme), and 
generating for display identifiers, of the plurality of media content items, in timeslots of the personalized channel (Grouf: [0013], Operator may specify time lengths for program, and the day and/or time the corresponding program is to be shown.  For example, the operator may specify a program starting at 6:00pm which is 30 minutes long which is about cat tricks).
It is difficult for users to locate videos of interest using convention techniques, (Grouf: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Grouf to synchronize content with a program guide by determining if listed programs are available for access and if not, providing replacement content, (Grouf: [0007]).  Also, program guide information may be automatically generated and customized for a given user, (Grouf: [0058]).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Ruiz-Valesco as applied to claims 1 and 11 above, and further in view of Medina et al., US Pub. 2017/0118064 A1 (hereinafter Medina).

Regarding Claim 5, the combined teaching of Ellis and Ruiz-Valesco discloses the method of claim 1.  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose, wherein identifying the second media content item that is related to the first media content item comprises: determining that the first media content item is part of a series of media content items; identifying another media content item in the series of media content items that is available for retrieval from the content source; and selecting the other media content item as the second media content item.
Medina from a similar endeavor teaches wherein identifying the second media content item that is related to the first media content item comprises: 
determining that the first media content item is part of a series of media content items (Medina: [0031], Multi-switch 216 determines that an STB is tuned to a particular episode of “Modern Family”, which is a television series); 
identifying another media content item in the series of media content items that is available for retrieval from the content source (Medina: [0031], Multi-switch can search a schedule and/or directory of alternate media content to identify a suitable replacement such as another episode of “Modern Family”); and 
selecting the other media content item as the second media content item (Medina: [0031], another episode of “Modern Family” can be selected based on further detail, such as an episode from the same season or close to the same season of another episode dealing with similar subject matter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Medina such that substitute media content could be obtained when an impairment in reception of original media content is experienced, (Medina: [0010]).  Identifying replacement content from content from the same series is well-known to one in the art (Medina: [0031]) and would allow for substitute content that is most likely relevant and of interest to the user.
	


Regarding Claim 15, the combined teaching of Ellis and Ruiz-Valesco discloses the system of claim 11.  But the combined teaching of Ellis and Ruiz-Valesco fails to explicitly disclose, wherein the control circuitry is configured to identify the second media content item that is related to the first media content item by: determining that the first media content item is part of a series of media content items; identifying another media content item in the series of media content items that is available for retrieval from the content source; and selecting the other media content item as the second media content item.
	Medina from a similar endeavor teaches wherein the control circuitry is configured to identify the second media content item that is related to the first media content item by: 
determining that the first media content item is part of a series of media content items (Medina: [0031], Multi-switch 216 determines that an STB is tuned to a particular episode of “Modern Family”, which is a television series); 
identifying another media content item in the series of media content items that is available for retrieval from the content source (Medina: [0031], Multi-switch can search a schedule and/or directory of alternate media content to identify a suitable replacement such as another episode of “Modern Family”); and 
selecting the other media content item as the second media content item (Medina: [0031], another episode of “Modern Family” can be selected based on further detail, such as an episode from the same season or close to the same season of another episode dealing with similar subject matter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ellis and Ruiz-Valesco in view of Medina such that substitute media content could be obtained when an impairment in reception of original media content is experienced, (Medina: [0010]).  Identifying replacement content from content from the same series is well-known to one in the art (Medina: [0031]) and would allow for substitute content that is most likely relevant and of interest to the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lavender et al., US Pub. 2016/0165307 A1 disclose ordering some content in advance of the scheduled broadcast time ([0019]) which allows viewers to record programs on demand for offline viewing via an EPG ([0571]).
OTSU et al., US Pub. 2008/0141304 A1 disclose displaying a program guide while off-line, (Fig. 6 and [0147]).
Loheide et al., US Pub. 2019/0132630 A1 disclose receiving a programming schedule which could include links to pre-encoded media assets for offline consumption, (Abstract and [0081]).
Sokolov et al., US Pub. 52016/0150259 A1 disclose scrolling through a schedule of content, e.g. an electronic program guide, and provide channel content to be downloaded and consumed offline, ([0043]).
D. Grbić, M. Vranješ, B. Kovačević and M. Milošević, "Hybrid electronic program guide application for digital TV receiver," 2017 IEEE 7th International Conference on Consumer Electronics - Berlin (ICCE-Berlin), Berlin, 2017, pp. 177-180, doi: 10.1109/ICCE-Berlin.2017.8210622, discloses an EPG that can run in online or offline mode, (Introduction p. 177, Related work p. 178, Fig. 11 p. 180).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421